Citation Nr: 0112096	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of a temporary total rating 
beyond March 1, 1999 based on convalescence for postoperative 
residuals of a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from November 1988 to August 
1990.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefit 
sought on appeal.  

First, the Board observes that in a VA Form 9 (Appeal to 
Board of Appeals) received in June 2000, the veteran 
requested a Travel Board hearing.  The veteran was scheduled 
for a video conference hearing in July 2000.  The veteran 
failed to appear for this hearing and was rescheduled to 
appear for a Travel Board hearing in February 2001.  In a 
January 2001 letter from the RO, the veteran was requested to 
acknowledge receipt of the notice of the February 2001 
hearing.  The veteran was advised that his failure to respond 
to this request by February 15, 20001 would result in 
cancellation of the hearing.  The veteran failed to respond 
to the RO's request and the hearing was canceled.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (2000), the 
veteran's case will be processed as though the request for 
hearing has been withdrawn. 

Additionally, the Board notes that in the June 2000 VA Form 
9, the veteran raised a claim for an increased disability 
evaluation for his service-connected left knee disorder and 
may also have raised a claim of entitlement to an earlier 
effective date.  Further, the veteran submitted additional 
evidence to the RO in August 2000 after his appeal was 
certified to the Board.  This evidence included a statement, 
in which the veteran clearly raised a claim of entitlement to 
an increased disability evaluation for his service-connected 
left knee disorder and the veteran also submitted medical 
evidence in support of this claim.  These issues have not 
been prepared for appellate review and are not currently 
pending before the Board.  Therefore, these issues are 
referred to the RO for clarification and appropriate 
handling.  

REMAND

The veteran claims entitlement to an extension of a temporary 
total rating beyond March 1, 1999 based on convalescence for 
postoperative residuals of a service-connected left knee 
disorder.  However, a preliminary review of the record 
discloses that additional action is required prior to further 
Board review of the veteran's appeal.

In August 2000, the veteran forwarded additional evidence to 
the Board from the RO consisting of a VA Form 21-4138 
(Statement in Support of Claim) and a July 2000 treatment 
record from Randall F. O'Brien, M.D.  A review of this 
evidence reveals that it was received by the RO in August 
2000.  A VA Form 8 (Certification of Appeal) reflects that 
the veteran's appeal was certified to the Board in June 2000.  

Applicable regulations provide that evidence received by the 
agency of original jurisdiction prior to transfer of the 
records to the Board or after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  Further, 
if a Statement of the Case (SOC) or an SSOC was prepared 
before the receipt of the additional evidence, an SSOC should 
be furnished to the appellant unless the additional evidence 
duplicates evidence previously of record and which was 
discussed in the SOC or a prior SSOC, or unless the evidence 
is not relevant to the issue on appeal.  See 38 C.F.R. § 
19.37 (2000).

In this case, the additional evidence is not duplicative of 
evidence previously of record and in light of the veteran's 
contentions, it may be relevant to the issue on appeal.  As 
reflected in a VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran and his 
representative argue that he continues to suffer from 
postoperative residuals and is therefore entitled to an 
extension of his previously awarded temporary total rating.  
Specifically, the veteran and his representative contend that 
he continues to experience significant postoperative 
residuals including pain and limitation of movement.  In the 
July 2000 clinical record, Dr. O'Brien stated that the 
veteran had residual symptoms partially due to hardware and 
partially due to residual osteoarthritis of the knee.  X-rays 
showed a healed osteotomy of the left leg.  This evidence is 
relevant to the issue on appeal and should be considered by 
the RO prior to further Board review of the veteran's appeal.  
Thus, the Board concludes that this matter should be remanded 
to the RO for consideration of this additional evidence and 
issuance of an SSOC.  

Additionally, the Board notes that during the pendency of 
this appeal, there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims, which were finally denied during the period from July 
14, 1999 to November 9, 2000).  This law eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwiniski, 1 Vet. App. 308, 312-313 (1991).  The RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 in this case.  

Therefore, based on the foregoing and to fulfill the VA's 
duty to assist the veteran, this matter is REMANDED to the RO 
for the following action:

1.  The RO should review the claims file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

2.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of the evidence 
received since the issuance of the last 
SSOC in April 2000, to specifically 
include the veteran's August 2000 
statement and the clinical record from 
Dr. O'Brien and any other evidence 
obtained through development while this 
matter is in remand status.  See 38 
C.F.R. §§ 19.29, 19.31 (2000).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





